         Case 3:20-cr-00099-IM        Document 1        Filed 03/12/20    Page 1 of 4

                             F1LED12 rlAR '2016:54USDC-ORP




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr- /?@99-        //VJ
              v.                                     INDICTMENT

ROBERT LOREN FINANDERS,                              18 U.S.C.   § 1029(a)(2)
                                                     18 U.S.C.   § 1029(a)(4)
               Defendant.                            18 U.S.C.   § 1028A
                                                     18 U.S.C.   § 922(g)(l)

                                                     Forfeiture Allegation

                                                     UNDERSEAL


                              THE GRAND JURY CHARGES:

                                          COUNT 1
                             (Unauthorized Access Device Fraud)
                             (18 U.S.C. §§ 1029(a)(2), (c)(l)(a)(i))

       Beginning in or about March 2019 and continuing through on or about January 22, 2020,

in the District of Oregon, defendant ROBERT LOREN FINANDERS, knowingly and with

intent to defraud, trafficked in and used one or more unauthorized access devices during that

one-year period and by such conduct obtained items of value aggregating $1,000 or more during

that period, which affected interstate commerce.

       In violation of Title 18, United States Code, Sections 1029(a)(2) and (c)(l)(a)(i).

Indictment                                                                                    Page 1
                                                                                      Revised April 20 18
              Case 3:20-cr-00099-IM         Document 1      Filed 03/12/20      Page 2 of 4


i


                                                  COUNT2
                             (Illegal Possession of Device-Making Equipment)
                                    (18 U.S.C. §§ 1029(a)(4), (c)(l)(a)(ii))

            On or about January 22, 2020, in the District of Oregon and elsewhere, defendant

    ROBERT LOREN FIN ANDERS, knowingly and with intent to defraud, produced, trafficked

    in, had control and custody of, and possessed device-making equipment, as defined in subsection

    (e)(6), including a credit card embosser, which affected interstate commerce in that defendant

    and others used said device-making equipment to make access devices without authorization.

            In violation of Title 18, United States Code, Sections 1029(a)(4) and (c)(l)(a)(ii).

                                              COUNTS3-8
                                        (Aggravated Identity Theft)
                                           (18 U.S.C. § 1028A)

            On or about the dates and in the manner set forth below, in the District of Oregon,

    defendant ROBERT LOREN FINANDERS, did unlawfully, knowingly, and intentionally

    transfer, possess, and use, without lawful authority, a means of identification of another,

    knowing that
              I
                 the means of identification belonged to a real person, during and in relation to

    felony violations of provisions contained in Chapter 4 7 of Title 18, to wit: Access Device Fraud,

    as set forth in particular below:

     Count             Date              Means of Identification             Felony Violations
                                                                            (Underlying Count}
        3     April to May 2019         Account Number Belonging      18 U.S.C. § 1029(a)(2) (Count 1)
                                        to ADULT VICTIM 1
        4     April to June 2019        Account Number Belonging      18 U.S.C. § 1029(a)(2) (Count 1)
                                        to ADULT VICTIM 2
        5     July 7, 2019              Account Number Belonging      18 U.S .C. § 1029(a)(2) (Count 1)
                                        to ADULT VICTIM 3
        6     October 19, 2019          Account Number Belonging      18 U.S.C. § 1029(a)(2) (Count 1)
                                        to ADULT VICTIM 4


    Indictment                                                                                     Page2
                 Case 3:20-cr-00099-IM          Document 1      Filed 03/12/20       Page 3 of 4


.
     Coun·t                 Date            Means of Identification                 Felon:y Violations
                                                                                   (Underl:ying Count}
           7         October 19, 2019     Account Number Belonging       18 U.S.C. § 1029(a)(2) (Count 1)
                                          to ADULT VICTIM 5
           8     November 25 , 2019       Account Number Belonging       18 U .S.C. § 1029(a)(2) (Count 1)
                                          to ADULT VICTIM 6

               All in violation of Title 18, United States Code, Section 1028A.

                                                    COUNT9
                                        (Felon in Possession of a Firearm)
                                              (18 U.S.C. § 922(g)(l))

               On or about January 22, 2020, in the District of Oregon, defendant ROBERT LOREN

    FIN ANDERS, knowing that he had been previously convicted of a crime punishable by

    imprisonment for a term exceeding one year, specifically:

               (1)       Unlawful Delivery of Marijuana for Consideration, in violation of O.R.S .

    475 .860(2), in Case Number 061035882, in the Circuit Court for the State of Oregon for the

    County of Multnomah;

    did knowingly and unlawfully possess the following firearms:

               (1)       Smith & Wesson revolver, model Airweight with serial number DDZ1042;

               (2)       Kimber pistol, model ProCDP II, .45 caliber with serial number KR245421; and

               (3)       Mossberg rifle, model MMR, 5.56 caliber with serial number MMR34738A;

    which firearms had previously been shipped or transported in interstate or foreign commerce.

               In violation of Title 18, United States Code, Section 922(g)(l ).

    I II

    II I

    II I


    Indictment                                                                                       Page3
                           Case 3:20-cr-00099-IM       Document 1       Filed 03/12/20     Page 4 of 4


"   .   .   .
                                               FIRST FORFEITURE ALLEGATION

                       Upon conviction of one or more of the offenses alleged in Counts One and Two of this

                Indictment, defendant ROBERT LOREN FINANDERS shall forfeit to the United States,

                pursuant to 18 U.S.C. § 1029(c)(l)(C), any personal property used or intended to be used to

                commit the offense, and, pursuant to 18 U.S.C. § 982(a)(2)(B), any property constituting, or

                derived from, proceeds the defendant obtained directly or indirectly, as the result of the offense,

                including but not limited to a sum of money equal to the amount of proceeds obtained as a result

                of the offense in the form of a money judgment.

                                               SECOND FORFEITURE ALLEGATION

                       Upon conviction of Count Nine of this Indictment, defendant ROBERT LOREN

                FINANDERS shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

                2461 , all firearms, ammunition and accessories involved in or used in the commission of the

                offense.

                Dated: March /   J...., 2020                          A TRUE BILL.




                Presented by:

                BILLY J. WILLIAMS
                United States Attorney



                ~ M.~ ,Q ~
                QUINN P. HARRINGTON, OSB #083544
                Assistant United States Attorneys


                Indictment                                                                                   Page 4
